Citation Nr: 1033980	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-32 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii, which denied 
service connection for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran requested a Board videoconference hearing on a 
written statement received in December 2009.  As the Veteran has 
requested a hearing and not withdrawn his request or otherwise 
waived his rights, a hearing must be scheduled.  See 38 C.F.R. § 
20.700.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board videoconference hearing, pursuant to 38 
C.F.R. § 20.700.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


